EXHIBIT 10.1
 
Binding Letter Agreement
 
This Binding Letter Agreement is by and between Jiangsu Leimone Electronics Co.,
Ltd. (“Jiangsu Leimone”), Zoom Technologies, Inc. (“Zoom Technologies”), Zoom
Telephonics, Inc. (“Zoom Telephonics”) and Tianjin Tong Guang Group Digital
Communication Co. Ltd (“Tianjin Tong Guang”), (Jiangsu Leimone, Zoom
Technologies and Zoom Telephonics collectively hereinafter “the Parties” and
individually each a “Party”)  and is effective as of October 18, 2010
(“Effective Date”).


The Parties agree as follows:


1)  Zoom Telephonics and Tianjin Tong Guang agree that upon execution of this
Binding Letter Agreement that the License Agreement By and Between Zoom
Telephonics , Inc. and Tianjin Tong Guang Group Digital Communication Co., Ltd
dated  January 28, 2009 (the “Tianjin Tong Guang License”) shall be terminated.


a.  Tianjin Tong Guang shall comply with the “Effect of Termination” provisions
set forth in Article 8 of the Tianjin Tong Guang License, including the relevant
sell-off period.  Tianjin Tong Guang consents to Jiangu Leimone assuming any and
all rights and remedies surviving termination of the Tianjin Tong Guang License.


b.  Zoom Telephonics for itself, its members, officers, directors,
joint-venturers, shareholders, partners, employees, agents, representatives,
attorneys, parent companies, subsidiaries and affiliates, successors, assigns
and any and all other persons or entities claiming by or through it
(collectively the “Zoom Telephonics Releasors”) specifically releases and
forever discharges Tianjin Tong Guang as well as its members, officers,
directors, joint-venturers, shareholders, partners, employees, agents,
representatives, attorneys, parent companies, subsidiaries and affiliates,
successors and assigns from any and all claims, actions, suits, damages,
liability, losses or expenses of whatever kind and nature, from the beginning of
time through the date of this Release related to the termination of the Tianjin
Tong Guang License.  This release is subject and conditioned upon Tianjin Tong
Guang’s compliance with the “Effect of Termination” provisions in Article 8 of
the Tianjin Tong Guang License.


c.  Tianjin Tong Guang for itself, its members, officers, directors,
joint-venturers, shareholders, partners, employees, agents, representatives,
attorneys,  parent companies, subsidiaries and affiliates, successors, assigns
and any and all other persons or entities claiming by or through it
(collectively the “Tianjin Tong Guang Releasors”) specifically releases and
forever discharges Zoom Telephonics as well as its members, officers, directors,
joint-venturers, shareholders, partners, employees, agents, representatives,
attorneys, parent companies, subsidiaries and affiliates, successors and assigns
from any and all claims, actions, suits, damages, liability, losses or expenses
of whatever kind and nature, from the beginning to time through the date of this
Release related to the Tianjin Tong Guang License.


 
1

--------------------------------------------------------------------------------

 


2)  Contemporaneously with the execution of this Binding Letter Agreement, Zoom
Telephonics shall assign to Jiangsu Leimone its complete ownership of certain
Zoom trademarks in the People’s Republic of China as set forth in the Trademark
Purchase and Assignment Agreement of Zoom Marks in the PRC attached as Exhibit 1
herewith.


3)  Contemporaneously with the execution of the Trademark Purchase and
Assignment Agreement of Zoom Marks in the PRC, Jiangsu Leimone and Zoom
Telephonics shall execute the License Back Agreement attached as Exhibit 2
herewith, which provides Zoom Telephonics the royalty-free right to use certain
Zoom trademarks in the PRC in connection with telecommunications and computer
peripheral products and related services.


4)  Contemporaneously with the execution of the Trademark Purchase and
Assignment Agreement of Zoom Marks in the PRC, Zoom Telephonics and Jiangsu
Leimone shall execute the License Agreement attached as Exhibit 3 herewith
granting Jiangsu Leimone the right to use certain Zoom trademarks except within
the PRC.
 
5)  Contemporaneously with the execution of the Trademark Purchase and
Assignment Agreement of Zoom Marks in the PRC, Zoom Telephonics and Jiangsu
Leimone shall enter into the Domain Name Assignment and Transfer Agreement
attached as Exhibit 4 herewith providing for the assignment of the domain name
zoom.com to Jiangsu Leimone.


6)  In the event that Zoom Telephonics desires to sell all or a portion of its
worldwide rights in the Zoom Marks subsequent to the completion of the
transactions set forth in this Binding Letter Agreement, Zoom Technologies and
its subsidiaries shall have a right of first refusal to purchase the Zoom Marks
on the same or better terms than were offered by a third party which Zoom
Telephonics is willing to accept (“Right of First Refual”).


A.  Upon receipt of an offer to sell all or a portion of its worldwide rights in
the Zoom Marks that Zoom Telephonics is willing to accept (“Offer”), Zoom
Telephonics shall promptly notify Zoom Technologies of the terms of such Offer.


B.  The Right of First Refusal shall be exercised by Zoom Technologies at its
sole discretion on behalf of itself or on behalf of any of its subsidiaries.


C.  If within ten (10) days following Zoom Technologies’ receipt of the notice
and terms of the Offer, Zoom Technologies shall deliver either i)  a written
acceptance notice (the “Acceptance Notice”) to Zoom Telephonics stating its
desire, or the desire of one of its subsidiaries to exercise the Right of First
Refusal with respect to the purchase of the Zoom Marks, or ii) a written decline
notice (the “Decline Notice”) to Zoom Telephonics stating its desire to decline
the Offer.  Upon receipt of an Acceptance Notice from Zoom Technologies, then
Zoom Telephonics will have ten (10) days to determine if it can find another
offer that is superior for Zoom Telephonics (the “Superior Offer”), and if so
then Zoom Telephonics will submit the Superior Offer to Zoom Technologies and
Zoom Technologies shall then have ten (10) days thereafter to review and decide
if it will accept or decline the Superior Offer.  If Zoom Technologies sends a
Notice of Acceptance of the original Offer and Zoom Telephonics does not
thereafter submit a Superior Offer, or if Zoom Technologies submit a Notice of
Acceptance of the Superior Offer, then thereafter Zoom Technologies or its
subsidiary and Zoom Telephonics shall negotiate in good faith to enter into an
agreement based upon the terms set forth.  Upon receipt of a Decline
Notice,  Zoom Telephonics can proceed to completion of the sale to the third
party with the same terms of the Offer.  If neither Notice is received by Zoom
Telephonics within ten days of the delivery of the Offer to Zoom Technologies,
then Zoom Telephonics can proceed as if it received a Decline Notice.  In the
event that after the Decline Notice has been given by Zoom Technologies to Zoom
Telephonics , the  terms of the Offer have changed to the advantage of the third
party (the “Better Offer”), then Zoom Telelphonics shall resubmit the Better
Offer to Zoom Technologies, and Zoom Technologies shall have ten (10) days
thereafter to review and decide if it will accept or decline the Better Offer.
 
 
2

--------------------------------------------------------------------------------

 


D.  [Deleted intentionally.]


E.  The Right of First Refusal shall not apply in the event that Zoom
Telephonics sells any of the ZOOM trademarks as part of the sale of the company
Zoom Telephonics, or as part of a sale of Zoom Telephonics any product rights
assets, other than mobile phone rights assets, such as for example dial-up modem
product rights assets, cable modem product rights assets, ADSL product rights
assets, Wi-Fi product rights assets, or all Zoom Telephonics Product rights
assets.  For a proposed sale of any ZOOM trademarks as part of a sale of Zoom
Telephonics mobile phone product rights assets, the Right of First Refusal shall
apply provided the right is exercised with respect to all of the assets in the
proposed deal.
 
7)  Within ten (10) business days of signing of this agreement and all the
definitive agreements attached as Exhibits 1-4 herewith, Zoom Technologies shall
issue and deliver to Zoom Telephonics or its assignees a stock certificate
representing Eighty Thousand (80,000) shares of common stock of Zoom
Technologies, as a consideration and payment for the sale, assignment and
license of Zoom domain name, logo and trademark contemplated hereunder (the
“Consideration Shares”). Zoom Telephonics understands and acknowledges that the
Consideration Shares shall represent restricted securities of Zoom Technologies
and therefore shall be subject to transfer restrictions under Rule 144
promulgated under the Securities Act of 1933, as amended (the “Securities Act”)
and volume limitations set forth hereinbelow. In addition, a stock certificate
representing such Consideration Shares shall bear a standard Securities Act
restrictive legend.  The parties hereto agree that the Consideration Shares
represent the sole consideration payable to Zoom Telephonics by Zoom
Technologies hereunder and Zoom Technologies shall not pay to Zoom Telephonics
any other fee, expense or cost in connection herewith. Zoom Telephonics
understands that the Consideration Shares are “restricted securities” and have
not been registered under the Securities Act or any applicable state securities
law and Zoom Telephonics may not transfer or otherwise dispose of the
Consideration Shares unless the Consideration Shares are registered for resale
with the Securities and Exchange Commission or exempt from registration.
 
The parties hereto agree that Zoom Technologies shall permit Zoom Telephonics to
transfer or otherwise dispose of the Consideration Shares, subject to compliance
with state and federal securities laws, as follows:


(i)  up to 20,000 of the Consideration Shares – after six months from the
Effective Date of this Binding Letter Agreement,


(ii)  up to 40,000 of the Consideration Shares – after nine months from the
Effective Date of this Binding Letter Agreement,
 
 
3

--------------------------------------------------------------------------------

 


(iii) up to 60,000 of the Consideration Shares – after twelve months from the
Effective Date of this Binding Letter Agreement, and


(iv) up to 80,000 of the Consideration Shares – after fifteen months from the
Effective Date of this Binding Letter Agreement.


8)  Upon execution by all the Parties, this Agreement shall constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all discussions, negotiations, agreements and past dealings,
either oral or written, between or among the parties relating to the subject
matter hereof. Any change, modification or amendment of this Agreement shall be
in writing and signed by the Party against whom enforcement is sought.


9)  This Agreement shall inure to the benefit of and bind (i) any and all heirs,
successors in interest, assigns, officers, directors and employees of the
Parties, and (ii) any persons or entities that acquire all or substantially all
of the assets or a portion of the assets of the Parties.


10)  This Agreement shall be construed and interpreted in accordance with the
laws of the State of Delaware, without giving effect to its rules regarding
conflicts of laws.
 
11)  Each Party hereby irrevocably submits to the exclusive jurisdiction of the
courts in the State of Delaware.


12)  The Parties shall not take any actions or fail to undertake any action
which would frustrate the purpose of this Agreement.


13)  No provision of this Agreement shall be interpreted against any of the
Parties because that Party or its attorneys drafted the provision.


14)  In case any one or more of the provisions contained in this Agreement are
held to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability will not affect any other provision(s) of this Agreement.
 
15)  The Parties agree to work to effectuate all the terms of this Agreement in
good faith.
 
16)  This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered to the other Party shall be deemed an original.
The executed page(s) from each original may be joined together and attached to
one such original and shall thereupon constitute one and the same instrument.


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Binding Letter
Agreement as of the date first written above.
 

         
/s/ Lei Gu  
   
/s/ Frank B. Manning
 
Mr. Lei Gu  
   
Mr. Frank Manning
 
Chairman
Jiangsu Leimone Electronics Co., Ltd. 
Wholly owned subsidiary of
Zoom Technologies, Inc.
   
Chairman and President
Zoom Telephonics, Inc.
 




         
/s/Lei Gu  
   
/s/Lei Gu  
 
Mr. Lei Gu  
   
Mr. Lei Gu  
 
Chairman
Zoom Technologies, Inc.
   
Chairman
Tianjin Tong Guang Group Digital
Communication Co., Ltd
 

 
 
 
5

--------------------------------------------------------------------------------

 


EXHIBIT 1
Trademark Purchase and Assignment Agreement of Zoom Marks in the PRC
 
 
 
 
 
 



 
6

--------------------------------------------------------------------------------

 


EXHIBIT 2
License Back Agreement
 
 
 
 
 
 



 
7

--------------------------------------------------------------------------------

 




EXHIBIT 3
License Agreement
 
 
 
 
 
 



 
8

--------------------------------------------------------------------------------

 




EXHIBIT 4

Domain Name Assignment and Transfer Agreement
 
 
 
 
 
9
 
 